DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "general transfer processor”, “low latency transfer processor”, “frame identifier”, “output-controller” and “controller” in claim 1, and “frame receiver”, “commander”, “priority setting frame generator”, and “output-controller” in claims 31 and 35.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 31, 35 and 36, it not clear if the claims are directed to a communication apparatus or system control apparatus or a train communication system. Examiner recommends redrafting the claims in an independent form to specifically articulate what is being claimed without raising any confusion.
Claims 32-34 and 37 are rejected because they depend on rejected claims.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 27-30, 38 and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pennec el al (US 2005/0170130) in view of Doney et al (EP 0582537). Hereinafter referred to as Pennec and Doney.
Regarding claims 21 and 38. a communication apparatus mounted on a train, the communication apparatus forming a train communication system together with a system control apparatus that generates control frames, the communication apparatus comprising: a general transfer processor to store a general frame among the control frames (see at least figure 3, a plurality of different frames are received); a low latency transfer processor to store a low latency frame among the control frames (see at least figure 3, frames of different priority are received and treated differently based on indicators), the low latency frame being required to be transferred with lower latency than the general frame (See at least abstract and figure 3: data packets and voice packets are transmitted with different priority); a frame identifier to identify priority of each of the control frames received from the system control apparatus and perform control that outputs the control frame to the general transfer processor or the low latency transfer processor on the basis of a priority setting table that indicates the 
Pennec discloses all the limitations of the claimed invention with the exception of a controller to perform control that modifies the priority setting table of the frame identifier. However, Doney, from the same field of endeavor, teaches manipulating the priority setting table of the frame identifier (see page 2, lines 39-48). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Doney, as indicated, into the communication method of Pennec for the purpose of managing data transmission and minimizing delay.
Regarding claims 22 and 41. Pennec in view of Doney discloses a  communication apparatus wherein the controller monitors traffic of the low latency frame in the low latency transfer processor and modifies the priority setting table on the basis of the traffic and a predetermined threshold (see at least page 2, lines 39-48). 
Regarding claim 27.  Pennec in view of Doney discloses a  communication apparatus, wherein when the traffic is higher than or equal to a predetermined threshold, the controller modifies the priority setting table such that a control frame having low priority among the control frames treated as the low latency frames is treated as the general frame (see at least page 2, lines 39-48).
Regarding claim 28. Pennec in view of Doney discloses a  communication apparatus wherein the controller monitors the traffic even after modifying the priority setting table and, when the traffic is less than the threshold, modifies the priority setting 
Regarding claims 29-30. Pennec in view of Doney discloses all the limtaitions of the claimed invention with the exception that the controller starts monitoring the traffic after the train is started, cars of the train split, or the cars of the train are combined together and the controller finishes monitoring the traffic after a predetermined time elapses from the start of the monitoring of the traffic. However, it would have been a matter of design choice to modify the teaching of Pennec in view of Doney by making the controller starts monitoring the traffic after the train is started, cars of the train split, or the cars of the train are combined together and the controller finishes monitoring the traffic after a predetermined time elapses from the start of the monitoring of the traffic, since applicant has not disclosed that having the controller starts monitoring the traffic after the train is started, cars of the train split, or the cars of the train are combined together and the controller finishes monitoring the traffic after a predetermined time elapses from the start of the monitoring of the traffic solves any stated problem or is for any particular purpose and it appears that communication apparatus will function equally well with any obtuse start and finish configuration.
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Pennec in view of Doney and further in view of Kharitonov et al (US 2014/0177471). Hereinafter referred to as Kharitonov.
Regarding claims 25-26. Pennec in view of Doney discloses all the limitations the claimed invention the exception wherein the controller starts/finish monitoring the traffic .
Allowable Subject Matter
Claims 23-24 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO_892.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416. The examiner can normally be reached Monday-Fraiday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476